            Case 2:16-cv-02781-DAD-JLT Document 118 Filed 07/07/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   AARON POWELL                                       CASE NO 2:16-cv-02781-DAD-JLT
12                 Plaintiff,                            [PROPOSED] ORDER GRANTING IN
     v.                                                  PART DEADLINE FOR FILING THE
13
                                                         STIPULATED DISMISSAL
14   FCA US LLC,                                         (Doc. 117)

15
                    Defendant.
16

17           Because the Court has not yet ruled on the motion for fees and costs (Docs. 110, 111), the

18   request to extend the deadline is GRANTED in PART. The parties SHALL file the stipulated

19   dismissal no later than 21 days after the Court’s ruling on the outstanding motion.

20
     IT IS SO ORDERED.
21

22
          Dated:   July 6, 2020                               /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
